


AGREEMENT
 
Agreement, dated February 5, 2010 (this “Agreement”), by and between Cedar
Shopping Centers, Inc., a Maryland corporation (the “Company”), and RioCan
Holdings USA Inc., a Delaware corporation (the “Purchaser”).
 
WITNESSETH :
 
WHEREAS, the Company and the Purchaser entered into that certain Securities
Purchase Agreement, dated October 26, 2009 (the “Securities Purchase
Agreement”), pursuant to which the Purchaser acquired shares of common stock of
the Company (“Common Stock”) and a warrant to acquire additional shares of
Common Stock;
 
WHEREAS, the Company and the Purchaser entered into that certain Registration
Rights Agreement, dated October 30, 2009 (the “Registration Rights Agreement”),
pursuant to which the Purchaser was granted certain registration rights with
respect to Registrable Securities (as defined therein and as amended hereby)
acquired by the Purchaser pursuant to the Securities Purchase Agreement;
 
WHEREAS, the Company desires to issue and sell to the Purchaser additional
shares of Common Stock and the Purchaser desires to purchase from the Company
additional shares of Common Stock;
 
WHEREAS, the Company and the Purchaser desire to amend the Registration Rights
Agreement to grant to the Purchaser certain registration rights with respect to
additional shares of Common Stock the Purchaser intends to acquire from the
Company;
 
WHEREAS, the Company and the Purchaser desire to amend the Securities Purchase
Agreement to correct a typographical error;
 
WHEREAS, in connection with a public offering, the Company has entered into that
certain Underwriting Agreement, dated February 2, 2010 (the “Underwriting
Agreement”), with KeyBanc Capital Markets Inc., Raymond James & Associates, Inc.
and the other Underwriters (as defined therein) indentified on Schedule A
thereto; and
 
WHEREAS, in connection with such public offering, the Company has filed with the
Securities and Exchange Commission the Registration Statement (as defined in the
Underwriting Agreement) and the Prospectus (as defined in the Underwriting
Agreement).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration set forth herein, the parties hereto
agree as follows:
 
Section 1.  Amendment to Registration Rights Agreement.  From and after the date
of this Agreement, the Registration Rights Agreement shall be amended as
follows:
 
  (a)    
Section 2.1(b) of the Registration Rights Agreement is hereby amended by
deleting the words “one year from the date hereof” and replacing them with the
following words “six months from February 5, 2010”.

 

 
 

--------------------------------------------------------------------------------

 

  (b)    
Section 1 of the Registration Rights Agreement is hereby amended by (i)
inserting the words “or acquired by” immediately after the words “any shares of
Common Stock issuable to” in clause (a) of the definition of “Registrable
Securities”, (ii) deleting the word “and” immediately after clause (b) of the
definition of “Registrable Securities” and inserting in its place a new clause
with the following words “, (c) any shares of Common Stock acquired by the
Investor prior to the date the Registration Statement is filed with the
Commission, and” and (iii) renumbering what has heretofore been clause (c) in
the definition of “Registrable Securities” as clause (d).

 
Section 2.  Amendment to Securities Purchase Agreement.  From and after the date
of this Agreement, the Securities Purchase Agreement shall be amended as
follows:
 
 (a)    
Section 9.4 of the Securities Purchase Agreement is hereby amended by deleting
the words “Section 9.6(c)” at the end of the last sentence in such section and
replacing them with the following words “Section 9.6(b)”.

 
Section 3.  Purchase.  Subject to the terms and conditions set forth herein, the
Company hereby agrees to issue and sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company 1,250,000 shares of Common Stock
which shall be validly issued, fully paid, non-assessable and free and clear of
any liens, other than liens created by the Purchaser (collectively, the “Shares”
and each individually, a “Share”), at a purchase price of $6.60 per Share.
 
Section 4.  Purchase Price.  The purchase price payable by the Purchaser
hereunder for the Shares is $8,250,000.00, which will be paid by the Purchaser
to the Company as of the date hereof by means of a wire transfer to an account
and depository designated by the Company to the Purchaser in writing.
 
Section 5.  Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place as of the date hereof or on such
other date as the parties may mutually agree.  At the Closing, (i) the Purchaser
shall deliver to the Company the purchase price as set forth in Section 4 and
(ii) the Company shall deliver to the Purchaser (A) the Shares and (B) an
opinion letter from Stroock & Stroock & Lavan LLP in the form attached hereto as
Schedule A.
 
Section 6.  Representations and Warranties of the Company.  As of the date
hereof, the Company makes to the Purchaser those representations and warranties
made by the Company in Section 1(a) (Representations and Warranties by the
Company and the Operating Partnership) of the Underwriting Agreement, provided
that, for purposes of this Agreement, the word “Securities” in each such
representation and warranty shall be replaced by “Shares”.  As of the date
hereof, the Company further makes to the Purchaser that representation and
warranty made by the Company in Section 2.30 (Private Offering) of the
Securities Purchase Agreement, provided that, for purposes of this Agreement,
the word “Shares” shall have the meaning ascribed thereto in this Agreement.
 
Section 7.  Representations and Warranties of the Purchaser.  The Purchaser
makes to the Company those representations and warranties made by the Purchaser
in Sections 3. 1 (Due
 

 
2

--------------------------------------------------------------------------------

 

Organization), 3.2 (Authorization), 3.3 (No Violations), 3.4 (Investment
Intent), 3.5 (No Registration under Federal or State Securities Laws), 3.6
(Investment Experience), 3.7 (Investment Risks), 3.10 (Financial Resources) and
3.11 (Opportunity for Independent Investigation) of the Securities Purchase
Agreement, provided that, for purposes of this Agreement, the word “Shares”
shall have the meaning ascribed thereto in this Agreement.
 
Section 8.  Representations and Warranties of the Parties.  Each party hereby
represents and warrants: (i) the execution, delivery and performance of this
Agreement is within its power, has been duly authorized by all necessary action
and, where applicable, is not in contravention of any of its organizational
documents; (ii) this Agreement has been duly executed and delivered by such
party; and (iii) this Agreement constitutes the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.
 
Section 9.  No Other Amendment.  Except as and to the extent expressly amended
by the terms and provisions of this Agreement, each of the Registration Rights
Agreement and the Securities Purchase Agreement shall continue in full force and
effect unamended.  Except as expressly set forth herein, the execution, delivery
and effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the parties under either the Registration Rights Agreement or
the Securities Purchase Agreement, or constitute a waiver of any provision of
the Registration Rights Agreement or the Securities Purchase Agreement.
 
Section 10.  References to Registration Rights Agreement.  On and after the date
hereof, each reference in the Registration Rights Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring to the
Registration Rights Agreement, and each reference in any of the agreements or
certificates to be delivered in connection with the Registration Rights
Agreement to the “Registration Rights Agreement,” “thereunder,” “thereof” or
words of like import referring to the Registration Rights Agreement, shall mean
and be a reference to the Registration Rights Agreement as amended by this
Agreement.
 
Section 11.  References to Securities Purchase Agreement.  On and after the date
hereof, each reference in the Securities Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring to the
Securities Purchase Agreement, and each reference in any of the agreements or
certificates to be delivered in connection with the Securities Purchase
Agreement to the “Securities Purchase Agreement,” “thereunder,” “thereof” or
words of like import referring to the Securities Purchase Agreement, shall mean
and be a reference to the Securities Purchase Agreement as amended by this
Agreement.
 
Section 12.  Successors and Assigns.  This Agreement is solely for the benefit
of and shall be binding upon the parties and their respective successors and
permitted assigns, including, without limitation, any successor of the Company
by merger, acquisition, reorganization, recapitalization or otherwise.  Neither
the Company nor the Purchaser may assign this Agreement or any of its rights,
duties or obligations hereunder without the prior written consent of the other
party; provided, however, that the Purchaser may assign its rights, duties or
obligations hereunder to any affiliate of the Purchaser, provided that such
affiliate agrees to be bound by the terms of this Agreement as a Holder (as such
term is defined in the Registration Rights Agreement).  Except as expressly set
forth herein, nothing herein shall be construed to provide any rights to any
other entity or individual.
 

 
3

--------------------------------------------------------------------------------

 

Section 13.  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
Section 14.  Headings.  Section headings are for convenience only and do not
control or affect the meaning or interpretation of any terms or provisions of
this Agreement.
 
Section 15.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York governing contracts to be
made and performed therein without giving effect to principles of conflicts of
law, and, with respect to any dispute arising out of this Agreement, each party
hereby consents to the exclusive jurisdiction of the courts sitting in the City
of New York as provided in Section 10.15 of the Securities Purchase Agreement.
 
Section 16.  Survival of Representations and Warranties.  All representations
and warranties contained in this Agreement shall remain operative and in full
force and effect regardless of delivery of and payment for the Shares.
 
Section 17.  Severability.  Should any part, term, condition or provision hereof
or the application thereof be declared illegal, invalid or otherwise
unenforceable or in conflict with any other law by a court of competent
jurisdiction, the validity of the remaining parts, terms, conditions or
provisions of this Agreement shall not be affected thereby, and the illegal,
invalid or unenforceable portions of this Agreement shall be and hereby are
redrafted to conform with applicable law, while leaving the remaining portions
of this Agreement intact, except to the extent necessary to conform to the
redrafted portions hereof.
 
Section 18.  Further Assurances.  Each party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and documents
and to take all such actions, in each case as may be necessary or proper to
carry out the provisions and purposes of this Agreement.
 
Section 19.  Entire Understanding.  This Agreement and the exhibits attached
hereto state the entire understanding between the parties with respect to the
subject matter hereof, and supersede all prior oral and written communications
and agreements, and all contemporaneous oral communications and agreements, with
respect to the subject matter hereof.  This Agreement may not be amended,
modified or waived except by an instrument in writing signed by each of the
parties hereto.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
CEDAR SHOPPING CENTERS, INC.
       
By:
/s/
 
Name:
 
Title:
   
RIOCAN HOLDINGS USA INC.
       
By:
/s/
 
Name:
 
Title:




 
5

--------------------------------------------------------------------------------

 
